Citation Nr: 1202418	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-27 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed nasal disorder.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to August 1982.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from September and October 2009 rating decisions by the RO.

In September 2010, the Veteran testified at a hearing held at the RO before the Undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

Subsequent to the issuance of an April 2010 Statement of the Case, the Veteran submitted additional evidence directly to the Board.  While the Veteran did not waive his right to have the evidence initially considered by the RO, the evidence is essentially duplicative of that previously on file or not relevant to the issue currently before the Board.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran's pre-existing nasal deformity is shown as likely as not to have been aggravated by corrective surgery that was performed during service.

3.  The currently demonstrated scarring and narrowing of the right nasal valve, inflammation and fullness of the septum and bilateral inferior turbinate hypertrophy and inflammation are due to the unsuccessful nasal reconstruction performed while the Veteran's performing active service.  



CONCLUSION OF LAW

As the presumption of soundness is not rebutted, the Veteran's disability manifested by scarring and narrowing of the right nasal valve, inflammation and fullness of the septum, and bilateral inferior turbinate hypertrophy and inflammation is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober,  14 Vet. App. 122, 128-30 (2000). 

The Veteran asserts that his saddle-nose deformity and nasal obstruction were either caused or aggravated by his active service.  He testified that, prior to service, he had nasal surgery at the age of eleven, but had no nasal problems until service.  

Specifically, the Veteran reports being exposed to extreme weather changes, as well as  high temperatures and humidity during service that led to the development of his nasal problems.  During basic training, he explained that the conditions were harsh and indicated that he was required to run ten miles without water.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In this case, the Veteran's enlistment examination noted findings of a normal nose and sinuses.  The service treatment records show that the Veteran did report having a septoplasty in April 1973, due to trauma to his nose, resulting in chronic airway obstruction.  

The service treatment records show that, after reporting that he could not breathe through his left nostril, the Veteran underwent surgical procedures for his nasal problems.  In September 1981, a physician found a saddle deformity of the dorsum of the nose with a thickened and twisted nasal septum deviated in the left nostril anteriorly.  

In October 1981, the Veteran underwent a septorhinoplasty with external nose reconstruction with septal cartilage.  The operative report noted a history of previous septorhinoplasties for traumatic deformity of the nose.  The surgeon also found that the Veteran had gradually increasing dorsal depression after the last surgery, as well as inability to breathe through the nose.  In April 1982, he underwent a dermabrasion of a scar and removal of banked cartilage from behind his right ear.  

Given this evidence, the Board finds that there is evidence demonstrating that the Veteran had suffered a nasal injury before acceptance and enrollment for service.  However, there is no clear showing of the nature of any nasal deformity at the time the Veteran entered service.   The recent VHA reviewer found that the deformity noted in September 1981 was not acquired or the result of his active service.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

After his discharge, over the years, the Veteran reports experiencing worsening of his breathing problems and developing sinus symptoms.  

The Veteran was afforded a VA examination in October 2009 and reported having chronic congestion that had worsened.  He took over-the-counter nasal spray and was unable to state whether he had chronic sinusitis.  

The examination showed enlargement of the nasal turbinates and erythema.  There were no visualized nasal polyps, rhinitis, purulent discharge or periorbital edema.  There was tenderness under the eyes due to the sinuses.  

There was minimal air entry in the left nostril and slightly more air entry in the right.  There was no visualized obstruction or visualized scarring of the nose or behind the ear.  There was an obvious deformity of the nose with flattening of the bridge of the nose.  

The examiner recorded a diagnosis of nasoseptal fracture requiring surgical repair with no visualized scarring with nasal cartilage placed behind the right ear and later removed; and scar revision.  

The VA examiner opined that the condition pre-existed service and was not significantly exacerbated by active service.  The examiner also diagnosed the Veteran with chronic nasal nares congestion secondary to chronic nasal spray use with rebound congestion. 

The Veteran testified at the hearing in September 2010 that he began having trouble breathing while running in the military and was diagnosed with a blockage in his nose.  He stated that, for the past eight years, about two or three times a year, he sought treatment for sinus congestion and was prescribed Amoxicillin.  He basically treated his symptoms with over-the-counter medication and nasal sprays as he did not have health insurance and could not pay for medical treatment.

Thereafter, the Board sought a VHA medical opinion to determine whether the Veteran's nasal condition was caused or aggravated by his active service, including the surgery performed during active service.  

In response to the request, the reviewing medical specialist reviewed the claims file, including the service treatment records and noted that the Veteran had a septoplasty at the age of eleven.  He added that a septoplasty was not a common procedure for a child and that the risk of saddle nose worsened with children due to inhibition of cartilage growth.  

Further, the physician noted that deformities such as saddle nose occurred due to overaggressive dissection of the septal cartilage or injury to the remaining structures from infection or hematoma.  

In responding to the posed questions, the VHA medical specialist stated that, typically, the saddle nose deformity took time to form even in the presence of documented trauma as it took time for any swelling to subside and any support structure to give way.  

In addition, he noted that there was no reported trauma other than the "training methods" cited by the Veteran.  With no other documentation, the physician concluded that the "condition" was not acquired during or the result of military service.

However, the physician opined that the Veteran's condition at least as likely as not was worsened by the procedures performed on active duty.  Specifically, the physician explained that, while the repair of saddle nose was considered to be a functional repair, it was most often reported as a cosmetic procedure with very little discussion about the functionality and, like all nasal surgery, there was a risk of worsening the problems in that grafts and overlays could be absorbed or shift and the nasal valve could be disrupted and a septal perforation could form.  The nasal function and/or appearance could be affected by any one of these potential problems.  As such, the physician opined that the surgery at least as likely as not worsened the Veteran's nasal condition.

Accordingly, on this record, the Board finds that clear and unmistakable evidence (obvious or manifest) has not been presented to rebut the presumption of soundness by showing that the pre-existing nasal condition was not aggravated by active service.  

This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A.§ 1153; 38 C.F.R. § 3.306(b).

While the VA examiner in October 2009 found that there had been no significant  exacerbation of the Veteran's underlying condition during service, the September 2011VHA medical opinion concluded that the Veteran's nasal condition was at least as likely as not worsened by the reconstruction surgery itself.   

Moreover, in a recently submitted medical statement, a diagnostic nasal endoscopy performed in November 2011 was noted to show scarring of the right nasal valve with subsequent narrowing and significant inflammation and fullness of the septum, bilaterally, likely secondary to his reconstruction, and bilateral inferior turbinate hypertrophy with inflammation.  

Accordingly, as the presumption of soundness is not rebutted, the Board finds that the current disability manifested by deformity of the nose with flattening of the bridge of the nose with scarring and narrowing of the right nasal valve, inflammation and fullness of the septum and bilateral inferior turbinate hypertrophy and inflammation as likely as not are due to disease or injury that was incurred in active service.      

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for nasal disability manifested by deformity of the nose with flattening of the bridge of the nose with scarring and narrowing of the right nasal valve, inflammation and fullness of the septum, and bilateral inferior turbinate hypertrophy and inflammation is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


